FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

B.V., Individually and as Guardian      
Ad Litem of J-C.V., an
incompetent minor,                           No. 06-15157
                 Plaintiff-Appellant,
                 v.                           D.C. No.
                                            CV 05-0116 JMS
EDUCATION DEPARTMENT OF THE                    ORDER
STATE OF HAWAII,
               Defendant-Appellee.
                                        
        Appeal from the United States District Court
                 for the District of Hawaii
       J. Michael Seabright, District Judge, Presiding

                 Argued and Submitted
           November 5, 2007—Honolulu, Hawaii

                   Filed February 12, 2008

Before: Diarmuid F. O’Scannlain, A. Wallace Tashima, and
            Milan D. Smith, Jr., Circuit Judges.


                         COUNSEL

Carl M. Varady, Honolulu, Hawaii, for the plaintiff-appellant.

Aaron H. Schulaner, Deputy Attorney General, Honolulu,
Hawaii, for the defendant-appellee.



                             1899
1900     B.V. v. EDUCATION DEP’T OF       THE   STATE OF HAWAII
                                ORDER

   We affirm the judgment of the district court for the reasons
set forth in its Order Denying Plaintiff’s Motion to Reverse
Hearing Officer’s Decision and Order,1 and reported as B.V.
v. Department of Education, State of Hawaii, 451 F. Supp. 2d
1113 (D. Haw. 2005).

   AFFIRMED.




  1
   We do not reach the question of whether the Department of Education
committed any procedural violations because we agree with the district
court that, even if it did, such procedural violations did not prejudice any
of plaintiff’s rights. See 451 F. Supp. 2d at 1131-32.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2008 Thomson/West.